     Case 5:14-cv-01317-DNH-ATB Document 108 Filed 06/11/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK



                                         )
CAYUGA NATION, CLINT HALFTOWN,           )
TIMOTHY TWOGUNS, GARY WHEELER,           )
DONALD JIMERSON, MICHAEL                 )
BARRINGER, RICHARD LYNCH, B.J.           )
RADFORD, AND JOHN DOES 8-20,             )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )              No. 5:14-cv-1317-DNH-ATB
                                         )
HOWARD TANNER, VILLAGE                   )
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
BUD SHATTUCK, VILLAGE OF UNION           )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK,              )
                                         )
            Defendants.                  )
________________________________________ )

                                     STIPULATION

       Plaintiffs and Defendants, by and through their respective counsel of record, hereby

stipulate as follows:

       WHEREAS Plaintiffs contend that the 1794 Treaty of Canandaigua created a

federal reservation for the Cayuga Nation that has never been disestablished by an act of

Congress and remains in existence under controlling law;
     Case 5:14-cv-01317-DNH-ATB Document 108 Filed 06/11/19 Page 2 of 4



       WHEREAS Defendants have filed a counterclaim contesting whether the Cayuga

Nation possesses a federal reservation;

       WHEREAS Defendants acknowledge that, under current precedent, the Cayuga

Nation today possesses a federal reservation that has not been disestablished, such

precedent including the decision of Judge Siragusa in the Western District of New York

dismissing a similar counterclaim to the one filed by Defendants. See Cayuga Indian

Nation of N.Y. v. Seneca Cty., 260 F. Supp. 3d 290, 307-15 (W.D.N.Y. 2017); see also

Oneida Indian Nation of New York v. City of Sherrill, New York, 337 F.3d 139, 158 (2d

Cir. 2003), rev’d and remanded on other grounds sub nom. City of Sherrill, N.Y. v. Oneida

Indian Nation of New York, 544 U.S. 197 (2005); Oneida Indian Nation of New York v.

Madison Cty., Oneida Cty., N.Y., 605 F.3d 149, 158 (2d Cir. 2010), vacated and remanded

as moot sub nom. Madison Cty., N.Y. v. Oneida Indian Nation of New York, 562 U.S. 42

(2011); Cayuga Indian Nation of N.Y. v. Village of Union Springs, 317 F. Supp. 2d 128,

131-33 (N.D.N.Y. 2004), vacated on other grounds, 390 F. Supp. 2d 203 (N.D.N.Y.

2005); see generally Nebraska v. Parker, 136 S. Ct. 1072, 1081 (2016); Solem v. Bartlett,

465 U.S. 463, 466-72 (1984);

       WHEREAS Defendants wish to preserve for appeal their arguments that existing

precedent should be modified or should be deemed not to apply to this case, as well as to

preserve any arguments that may be based on the U.S. Supreme Court’s decision in

Carpenter v. Murphy (Docket No. 17-1107), which is currently pending and is expected to

be decided before the end of June 2019, any other future decision of the U.S. Supreme



                                             2
     Case 5:14-cv-01317-DNH-ATB Document 108 Filed 06/11/19 Page 3 of 4



Court, or any other future decision of any other court that constitutes or reflects a change

in law;

          WHERAS the parties seek to proceed with an expeditious resolution of the matters

in dispute in the instant case, and avoid unnecessary delay and expense;

          IT IS HEREBY STIPULATED AND AGREED THAT:

          1.    Accompanying this stipulation, Plaintiffs have filed a motion to dismiss

                Defendants’ counterclaim based on the existing precedent cited above;

          2.    By so-ordering this stipulation, the Court may grant Plaintiffs’ motion to

                dismiss Defendants’ counterclaim based on current precedent, including but

                not limited to the precedent identified above, without further briefing or

                argument, consistent with Judge Sirgusa’s dismissal of a similar

                counterclaim in Cayuga Indian Nation of N.Y. v. Seneca Cty., 260 F. Supp.

                3d 290, 307-15 (W.D.N.Y. 2017);

          3.    Defendants fully reserve their right to argue on appeal that existing

                precedent should be modified, overruled, or deemed not to apply to this

                case, and to raise any arguments that may be based on the U.S. Supreme

                Court’s decision in Carpenter v. Murphy (Docket No. 17-1107), any other

                future decision of the U.S. Supreme Court, or any other future decision of

                any other court that constitutes or reflects a change in law.




                                                3
     Case 5:14-cv-01317-DNH-ATB Document 108 Filed 06/11/19 Page 4 of 4



On behalf of Plaintiffs:              On behalf of Defendants:

By: /s/ David W. DeBruin              By: /s/ David H. Tennant
    David W. DeBruin (pro hac vice)       David H. Tennant
    JENNER & BLOCK LLP                    Law Office of David Tennant PLLC
    1099 New York Ave. NW                 3349 Monroe Avenue
    Suite 900                             Suite 345
    Washington, DC 20001                  Rochester, New York 14618
    (202) 639-6000                        (585) 708-9338



DATE:                                 SO ORDERED:


___________________                   _____________________________________
                                      United States District Judge




                                        4
